UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4670


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARCUS ALLEN BROADNAX,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00019-JAB-1)


Submitted:   February 15, 2013            Decided:   February 28, 2013


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus       Allen      Broadnax      pled       guilty     pursuant        to     a

written plea agreement to one count of possession with intent to

distribute         129.4    grams      of    cocaine     base,     in     violation    of        21

U.S.C.    §    841(a)(1)       (2006),        and    received      a     sentence     of        110

months’ imprisonment, at the bottom of the applicable Guidelines

range.        On    appeal,       Broadnax      argues      that    the    district        court

unreasonably         ran     the      federal       sentence       consecutive        to        his

undischarged state sentence 1 rather than concurrent with it.                                    We

affirm.

               We    review       a    sentence      for     reasonableness         under         a

deferential         abuse    of       discretion       standard.          Gall   v.    United

States,       552    U.S.    38,      51     (2007).        A    reasonableness        review

includes both procedural and substantive components.                                  Id.         A

sentence      is    procedurally           reasonable      where    the    district        court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.                United States v. Boulware, 604 F.3d 832,

837-38 (4th Cir. 2010).                     The substantive reasonableness of a


     1
        At the time Broadnax was sentenced on this federal
offense, he had served only sixteen months on an 88 to 115 month
North Carolina state sentence on convictions for multiple felony
offenses.



                                                2
sentence        is    assessed        in        light    of        the   totality     of     the

circumstances.           Gall, 552 U.S. at 51.                      A sentence that falls

within a properly calculated Guidelines range is presumptively

reasonable.          United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

                Section     5G1.3          of     the        United      States     Sentencing

Guidelines guides the district court’s imposition of a sentence

on   a       defendant    who    is    subject          to    an    undischarged      term    of

imprisonment.             U.S.    Sentencing            Guidelines        Manual,    (“USSG”)

§ 5G1.3        (2011).          Because         Broadnax’s          undischarged     sentence

pertains to offenses that are not related to the instant federal

offense, subsection (c) of § 5G1.3 applies. 2                              United States v.

Becker, 636 F.3d 402, 407-08 (8th Cir. 2011).                              Under subsection

(c), “the sentence for the instant offense may be imposed to run

concurrently,         partially       concurrently,            or   consecutively      to    the

prior undischarged term of imprisonment to achieve a reasonable

punishment for the instant offense.”                         USSG § 5G1.3(c), p.s.

                Broadnax asserts that the district court abused its

discretion in imposing a consecutive sentence because it did not

         2
       Broadnax asserts that because the federal crime “occurred
during the time he was committing the state offenses” the crimes
constitute a “continuing course of conduct.”    This argument is
unavailing.   As the Government correctly notes, these crimes
were not used as relevant conduct for the instant offense, they
occurred over a one year period, and had “no common victims, no
common controlled substances, and no geographic similarity.”



                                                  3
properly consider the § 5G1.3(c) factors—the concerns enumerated

in   18     U.S.C.      §    3553(a);         the   type       and   length     of   the    prior

undischarged sentence; the time served and likely to be served

on the undischarged sentence; and the fact that the undischarged

sentence        may    have       been    imposed         in   state    court    rather      than

federal court.          See USSG § 5G1.3 cmt. n.3(A).                    We disagree.

                Section 5G1.3(c) first directs courts to consider the

§ 3553(a) sentencing factors.                           See USSG § 5G1.3 cmt. n.3(A).

Here,     the     district        court       explicitly        noted    that   the    sentence

served      the       objectives         of    promoting         respect      for     the    law,

punishment, and deterrence.                     The court also stated that it had

taken into account the specific circumstances of the offense and

the fact that the conduct in the instant case took place within

one year of a state conviction.                            The court further concluded

that    a   sentence         at    the    bottom         of    the   Guidelines      adequately

served      the   “objectives            of   punishment         and    deterrence     in    this

case.”

                With respect to the remaining § 5G1.3(c) factors, the

record reveals that the court reviewed the presentence report

(“PSR”),        which       catalogued        the       type   and   length     of   the    prior

sentences as well as the underlying offense conduct.                                  See USSG

§ 5G1.3 cmt. n.3(A).               Furthermore, the district court considered

the arguments of counsel before determining that a consecutive

sentence was appropriate.

                                                    4
               Thus,      in     the     “context         surrounding          [the]    district

court’s explanation” of the sentence it imposed on Broadnax, the

court properly assessed the relevant factors under § 5G1.3(c)

and    sufficiently        explained          the    sentence       it    imposed.           United

States    v.    Montes-Pineda,           445     F.3d      375,    380    (4th       Cir.    2006).

Accord United States v. Hall, 632 F.3d 331, 336 (6th Cir. 2011)

(“Though       the     district          court           did     not     mention        §    5G1.3

specifically, in light of its entire explanation, it is evident

that   the     district        court     considered            § 5G1.3(c)      and     adequately

explained its reasons for applying it when sentencing Hall.”).

               As this court has emphasized, “[a] district court’s

decision       to   impose       a     sentence      that       runs     concurrently        with,

partially       concurrently            with,       or     consecutively         to     a    prior

undischarged term of imprisonment is constrained only by its

consideration        of    the       factors     mentioned         in    the    commentary      to

§ 5G1.3(c).”         United States v. Mosley, 200 F.3d 218, 223 (4th

Cir.     1999).        Because          the     district         court    considered         those

factors—including          the        guideposts          referenced      in     §     3553(a)—we

conclude that the district court did not abuse its discretion by

imposing a consecutive sentence in this case.

               Accordingly, we affirm the district court’s judgment.

We    dispense      with       oral    argument          because    the    facts       and   legal




                                                 5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6